DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The different views should not be labeled as two separate figures.  As such, the following labels should be removed from the drawings:  Fig. 1a, Fig. 1b, Fig. 1c, Fig. 2 and Fig. 3.
Fig. 1aa, Fig. 1ab, Fig. 1ba and Fig. 1bb should be labeled as prior art.
The drawings submitted 11 March 2021 are illegible.  Legible copies of the drawings should be submitted.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
2.	The disclosure is objected to because of the following informality:  In line 3 of paragraph [00034], the phrase “plurality of vent-hole 205” should be replaced with the phrase – plurality of vent-holes 205 -- for grammatical clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francischetti et al. (US 2006/0091720 A1; hereinafter “Francischetti”).
1 (paragraph [0025]; note the term “new generation” is considered to be intended use and is not afforded patentable weight) comprising: a cylindrical wheel rim 2 including a rim base at 7, an inboard flange portion (unlabeled, but shown in Figs. 7 and 8), an outboard flange portion 4, an inboard bead seat (unlabeled, but shown in Figs. 7 and 8), an outboard bead seat (unlabeled, but shown in Figs. 7 and 8), an inboard safety hump (unlabeled, but shown in Figs. 7 and 8) and an outboard safety hump (unlabeled, but shown in Figs. 7 and 8); a plurality of vent-holes 16 having vent-hole outer regions (unlabeled, but shown in Figs. 7 and 8), wherein the vent hole outer regions are folded axially inwardly and welded at 40 to the outboard bead seat of the wheel rim; a hub mounting plate (unlabeled, but shown in Figs. 7 and 8) with a plurality of lug bolt holes 12; a valve hole 8; a central bore at 14; a wheel disc 3 with a plurality of spokes (unlabeled, but shown in Fig. 7), wherein the plurality of spokes are embossed axially outwardly and the plurality of spokes connects the outboard flange portion and the hub mounting plate (Figs. 7 and 8); and the axially inward vent hole outer region folding enables ability to spot weld (i.e., capable of spot welding) throughout a circumference of a rim-disc contact surface, for better contact and higher load or moment transfer (evident from Figs. 7 and 8).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Francischetti in view of Kubota (EP 1241023 A2).
	Francischetti fails to expressly disclose the size of its wheel.
	Kubota, however, teaches a vehicle wheel which is manufactured with a rim width range from 4" to 10" and a rim diameter ranging from 10" to 24" (paragraph [0028]).
	It would have been obvious to one having ordinary skill in the art to have modified the vehicle wheel of Francischetti to have a rim width range from 4" to 10" and a rim diameter ranging from 10" to 24", such as taught by Kubota, as well-known vehicle wheel dimensions that would allow the use of the wheel on a wide range of vehicles.

Response to Arguments
9.	Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that “Francischetti fails to disclose a wheel, wherein the spokes connecting the outboard flange portion and the hub mounting plate are embossed axially outwardly”, the Examiner respectfully disagrees.  Fig. 8 of Francischetti clearly shows the spokes of the wheel disc 3 being “embossed” or projected axially outwardly from the hub mounting plate as it extends from the hub mounting plate to the outboard flange portion of the wheel rim.
20 to be fixed to the flange 4 by a filling welding, the Examiner notes that the claims do not preclude such a construction.  As noted above, Francischetti discloses a rim-disc contact surface at the folded axially inwardly vent hole outer regions and the outboard bead seat which is capable of being spot welded at 40 as shown in Fig. 8.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not having a first contact surface at the outboard flange portion, width of the spokes increasing from the hub mounting plate till the outboard flange portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617